PER CURIAM:
|!Writ granted. The district court’s ruling summarily denying relator’s post-conviction application is vacated, and the district court is directed to notify relator of any deficiencies in his application and afford relator the opportunity to correct them. See generally State ex rel. Johnson v. Maggio, 440 So.2d 1336, 1337 (La. 1983) (a pro-se petitioner “is not to be denied access to the courts for review of his case on the merits by the overzealous application of form and pleading requirements or hyper-technical interpretations of court rules.”).